                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:20-CV-00123-FL

 KELLY STAFFORD; GRASS ROOTS
 NORTH CAROLINA; SECOND
 AMENDMENT FOUNDATION; and
 FIREARMS POLICY COALITION,
 INC.,

                                  Plaintiffs,

 v.                                                    JOINT MOTION FOR ENTRY OF
                                                             CONSENT ORDER


 GERALD M. BAKER, in his official
 capacity as Sheriff of Wake County,
 North Carolina,
                               Defendant.


       COME NOW the Parties to this action, by and through undersigned Counsel pursuant to

Local Civil Rule 7.1 and hereby move this Court for entry of a Consent Order that will resolve all

matters before the Court. In support of this motion, the Parties show the Court as follows:

       1.      After considering the pleadings in this case, the arguments presented by all Parties

and rulings by the Court, the Parties have agreed to resolve all matters before the Court as described

in a proposed Consent Order, attached as Exhibit A. Through the proposed Consent Order, the

Parties have agreed and consented to resolving the material issues remaining in this disputed

matter, and the Parties desire to memorialize this agreement in a Consent Order.

       2.      Good cause exists for entry of the proposed Consent Order, which will resolve all

issues pending before the Court and allow the Court to close the case.

       WHEREFORE, for the foregoing reasons, the Parties respectfully request that the proposed

Consent Order be signed and entered by this Court.


                                        3
            Case 5:20-cv-00123-FL Document 33 Filed 06/14/21 Page 1 of 3
This, the 14th day of June, 2021.

                                    CONSENTED TO BY:


                                    s/Edward H. Green, III
                                    Edward H. Green, III
                                    N.C. State Bar No. 26843
                                    Coats & Bennett, PLLC
                                    1400 Crescent Green, Suite 300
                                    Cary, N.C. 27518
                                    P: 919-854-1844
                                    egreen@coatsandbennett.com
                                    Counsel for Plaintiffs

                                    s/Raymond M. DiGuiseppe
                                    Raymond M. DiGuiseppe
                                    N.C. State Bar No. 41807
                                    The DiGuiseppe Law Firm, P.C.
                                    4320 Southport-Supply Rd., Suite 300
                                    Southport, N.C. 28461
                                    P: 910-713-8804
                                    Law.rmd@gmail.com
                                    Counsel for Plaintiffs

                                    s/Adam Kraut
                                    Adam Kraut
                                    PA State Bar No. 318482
                                    Firearms Policy Coalition
                                    1215 K St., 17th Floor
                                    Sacramento, CA 95814
                                    P: 916-476-2342
                                    Akraut@fcplaw.org
                                    Counsel for Plaintiffs

                                    s/J. Nicholas Ellis
                                    J. Nicholas Ellis
                                    N.C. State Bar No. 13484
                                    Poyner Spruill, LLP
                                    Post Office Box 1801
                                    Raleigh, N.C. 27602
                                    P. 919-783-2907
                                    Counsel for Defendant Sheriff Gerald Baker




                               3
   Case 5:20-cv-00123-FL Document 33 Filed 06/14/21 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all counsel and

parties of record.


 Edward H. Green, III                             Raymond M. DiGuiseppe
 Coats & Bennett, PLLC                            The DiGuiseppe Law Firm, P.C.
 1400 Crescent Green, Suite 300                   4320 Southport Supply Road, Suite 300
 Cary, NC 27518                                   Southport, NC 28461
 Egreen@coatsandbennett.com                       law.rmd@gmail.com

 Adam Kraut
 Firearms Policy Coalition
 1215 K Street, 17th Floor
 Sacramento, CA 95814
 akraut@fpclaw.org


       This the 14th day of June, 2021.



                                            POYNER SPRUILL LLP


                                            By:     /s/ J. Nicholas Ellis
                                                    J. Nicholas Ellis
                                                    N.C. State Bar No.: 13484
                                                    301 Fayetteville St., Suite 1900
                                                    Raleigh, N.C. 27601
                                                    Telephone: 919-782-2907
                                                    Fax: 919-783-1075
                                                    Email: jnellis@poynerspruill.com
                                                    Attorneys for Sheriff Baker




                                       3
           Case 5:20-cv-00123-FL Document 33 Filed 06/14/21 Page 3 of 3
